                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF PUERTO RICO

 BANCREDITO INTERNATIONAL
 BANK CORPORATION
 Plaintiff                                CIVIL 18-1005CCC
 vs
 DATA HARDWARE SUPPLY, INC.;
 FRANCO D’AGOSTINO; DAYCO
 TELECOM C.A.
 Defendants


                            OPINION AND ORDER

      Before the Court is plaintiff Bancrédito International Bank Corporation’s
(“Bancrédito”) Motion for Summary Judgment (d.e. 28) against defendants
Data Hardware Supply, Inc. (“DHS”) and Franco D’Agostino filed April 30,
2019, and defendants’ Opposition (d.e. 32). Plaintiff alleges that defendants
have defaulted on a loan agreement, in which DHS is the mortgagor and
D’Agostino is the guarantor. Defendants admit the existence and validity of the
relevant loan agreement and accompanying documents, and that defendants
have failed to repay the loan in full. However, defendants contest liability and
the amount owed on three grounds.


I.    UNDISPUTED FACTS
      1.   On February 5, 2015, plaintiff Bancrédito, as lender, and
co-defendant DHS, as borrower, executed a Personal and Corporate
Collateralized Loan Agreement (“Loan Agreement”), whereby Bancrédito
delivered the sum of $1,500,000.00 to DHS, to be repaid with variable interest,
within a 12-month period.
CIVIL 18-1005CCC                        2

      2.   To introduce Bancrédito into lending the money, Mr. Franco
D’Agostino (“Mr. D’Agostino”), Shareholder and President of the Board of
Directors of DHS, executed a Guaranty of Payment, in his personal capacity,
for the joint and several and unconditional payment of all the sums owed under
the Loan Agreement.
      3.   On the same date, co-defendant DHS executed a Promissory Note
for value received, agreeing to pay to the order of Bancrédito the principal sum
of $950,000.00, together with variable interests and other fees.
      4.   On the next day, co-defendant DHS executed a Promissory Note for
value received, agreeing to pay to the order of the plaintiff the principal sum of
$550,000.00, together with variable interests and other fees.
      5.   DHS failed to repay the loan according to the terms of the Loan
Agreement.
      6.   On November 17, 2017, Bancrédito’s counsel sent DHS and
Mr. D’Agostino a letter of demand requesting $1,527,302.25, to be paid within
the next seven (7) days.


II.   STANDARD OF REVIEW
      The standard applicable to summary judgment motions was summarized
by the Court of Appeals in Johnson v. University of Puerto Rico,
714 F.3d 48, 52 (1st Cir. 2013):
      Summary judgment is appropriate when there is no genuine
      dispute as to any material fact and the moving party is entitled to
      judgment as a matterstof law. Fed. R. Civ. P. 56(a); Cox v. Hainey,
      391 F.3d 25, 29 (1 Cir. 2004). We look to the pleadings,
      depositions, answers to interrogatories, admissions on file, and any
      affidavits in making the determination. Thompson [v. Coca-Cola
CIVIL 18-1005CCC                        3

       Co.], 522 F.3d [168] at 175 [(1st Cir. 2008)]. A dispute is genuine
       if “the evidence about the fact is such that a reasonable jury could
       resolve the point in favor of the non-movingst party.” Id. (quoting
       Sánchez v. Alvarado, 101 F.3d 223, 227 (1 Cir. 1996)) (internal
       quotation mark omitted). A fact is material if it has potential to
       determine the outcome of the       litigation. Maymí v. P.R. Ports
       Authority, 515 F.3d 20, 25 (1st Cir. 2008).
       Once a properly supported motion has been presented, where a
nonmovant bears the burden of proof on an issue, the nonmovant must point
to competent evidence and specific facts to defeat summary judgment.
Tropigas de P.R., Inc. v. Certain Underwriters at Lloyd’s of London,
637 F.3d 53, 56 (1st Cir. 2011). The evidence proffered must be “significantly
probative of specific facts,” Pérez v. Volvo Car Corp., 247 F.3d 303, 317
(1st Cir. 2001), and the “mere existence of a scintilla of evidence” in support of
the nonmovant’s position is insufficient, Anderson v. Liberty Lobby, Inc.,
477 U.S. 242, 252 (1986).


III.   ANALYSIS
       A.   Implicit Covenant
       Defendants first argue that they are excused from payment by an “implicit
covenant” in the loan agreement. The alleged implicit covenant conditions
DHS’s obligation to repay Bancrédito on whether Dayco, a third-party
company,     successfully    makes    payments     to   DHS     under   Contract
No. PSF-12-0830. Defendants do not cite any case law on implied covenants
from the First Circuit of Puerto Rico courts; an exhaustive search reveals that
these courts have only identified the implied covenant of “good faith and fair
dealing.”
CIVIL 18-1005CCC                        4

      Even assuming, arguendo, that such an implied covenant can be found
under Puerto Rican law, defendants offer no evidence to support such a
finding. Defendants point only to the following provision of the contract:
      Collateral: The loan will be 100% collateralized by the assignment
      of 50% (fifty percent) of each of the payments under the Contract
      No. PSF-12-0830        dated October 15, 2012, and signed
      December 12th, 2012 and February 7th, 2013 between
      DATAHARDWARE SUPPLY and DAYCO TELECOM C.A., also
      known as DAYCO HOST. In addition to the above mentioned
      guarantee, Mr. Franco D’Agostino Mancinelli, in its personal
      character, will also be Guarantor for this loan.
(d.e. 28-1). This provision explicitly states that plaintiff is entitled to the
payments made by Dayco on Contract No. PSF-12-0830 if defendants are
unable to pay the loan, and refers to said collateralization as a “guarantee” like
the one made by co-defendant D’Agostino. Nothing in the contract suggests
that DHS’s obligations to Bancrédito are conditioned on whether Dayco makes
its payments.
      The Court finds that a reasonable jury could not find an implicit covenant
based solely on the collateralization provision of the loan agreement.
Accordingly, the Court rejects defendants’ first defense.
      B.   Force Majeure
      Defendants also argue that they are excused from payment by force
majeure due to the current “unprecedented political and economical crisis” in
Venezuela. “[P]erformance of a contractual obligation may be excused upon
the occurrence of a force majeure, that is, an ‘act of God’ or an unforeseeable
event that prevents performance. 31 L.P.R.A. § 3022. A force majeure is often
a natural phenomenon, such as a natural disaster, but unforeseeable human
events, such as war, may also constitute force majeure. O.E.G. v. Rivera,
CIVIL 18-1005CCC                       5

153 D.P.R. 184, 192 (2001).” La Carpa Corp. v. Am. Spaceframe Fabricators,
LLC, 2014 WL 12889278, at *6 (D.P.R. Jan. 25, 2014).              The crisis in
Venezuela may be the type of situation that gives rise to force majeure.
     However, the Court need not reach this question, as defendants have not
provided any evidence that the events in Venezuela prevent DHS, a company
based in Miami, Florida, and D’Agostino, a Florida resident, from paying their
loan obligations.   While Dayco, which is organized under the laws of
Venezuela, may have difficulty making payments to DHS, the Court has held,
supra, that DHS’s obligation to pay the plaintiff is not contingent on Dayco’s
payments. Accordingly, the Court rejects the defense of force majeure.
     C. Amount Owed
     Defendants’ final argument is a challenge not to liability but to the amount
of money owed to plaintiff under the contract. Defendants allege that Julio
Herrera Velutini, CEO of Bancrédito, signed the following agreement (“Velutini
Agreement”):
     I, Julio Herrera-Velutini, holder of identification card No. 10384888
     in full knowledge of my faculties [sic] hereby declare that as a
     consequence of a personal debt with Franco D’Agostino, holder of
     identification card No. 1738012, I pledge to fully settle the
     promissory note for a sum of $432,000.00 in favor of
     BANCRÉDITO dated 12-29-2014 with maturity on date of
     promissory note 12-29-2014.
     Defendants submitted a certified translation of the Velutini Agreement,
but no original copy in the Spanish language.
     The Velutini Agreement is dated December 29, 2014. This date is
dispositive, as the Loan Agreement between Bancrédito and DHS and the
accompanying promissory notes were executed on February 5, 2015.
CIVIL 18-1005CCC                        6

Accordingly, the Velutini Agreement could not have been referring to the
promissory notes executed in concert with the Loan Agreement, as said notes
did not yet exist.
       Defendants also argue that payments made in December 2014 and
January 2015 should be applied to the amount owed on the Loan Agreement.
Again, any such alleged payments were made before the date of the Loan
Agreement, and are therefore not relevant.


IV.    CONCLUSION
       There is no genuine dispute of material fact as to defendants’ liability to
plaintiff.   Accordingly, the Court GRANTS plaintiff’s Motion for Summary
Judgment. Judgment shall be entered by separate order.
       SO ORDERED.
       At San Juan, Puerto Rico, on September 13, 2019.



                                            S/CARMEN CONSUELO CEREZO
                                            United States District Judge
